Title: To Benjamin Franklin from William Bell, [16 August 1782]
From: Bell, William
To: Franklin, Benjamin


Friday evening 3 oClock [August 16, 1782]
Mr. Bells best respects waits on His Excellency Docr. Franklin and begs the Docr. to favour him with a passport to Ostend—Mr. Bell did not set off As he yeasterday intended, but will undoubtedly set off early tomorrow morning—therefore will be thankfull to have the pasport this evening.
Should His Excellency have any commands Mr. Bell will be happy in rendering his Excellency any service in his power.
Docr. Franklin will please to Include Miss Beckwiths name in the pass
 
Endorsed: Mr Bell & Mademoiselle Beckwith Citoyens de l’Amerique avec leur Domestiques
